Me. Justice Baker delivered the ópinion of the court. The plaintiff offered in evidence the policy sued on with the document attached thereto called the “ Employer’s Liability Contract ” and also the document thereto attached called the “ Contractor’s Liability Endorsement,”1 but did not offer in connection therewith either the copy of the application for the policy which was attached to said “ Employer’s Liability Contract ” or the application for the “ Contractor’s Liability Endorsement” which was attached to said, endorsement, and the trial court held that, as copies of said applications were attached to documents which were attached to the policy, such copies formed a part of the contract, and the whole instrument, including such copies, must be offered. To this ruling the plaintiff excepted and then offered and put in evidence the policy with the documents thereto attached, including said copies, and later put in evidence the original applications. The policy states in its first line that the insurance company “ in consideration of the warranties made in the application therefor ” insures the plaintiff, etc. The application for the “ Employer’s Liability Contract ” begins as follows: “ Application is hereby made for a policy of insurance * * * to be based upon the following statement of facts, which are to be considered as warranties.” The application for the “ Contractor’s Liability Endorsement” begins as follows: “ Application is hereby made for a Liability Endorsement, (Form M. L.) * * * the said endorsement being based upon the following statement of facts which are to be considered as warranties,” and further declares that, “it is hereby warranted that the statements made in the Employer’s Liability Application with which this is concurrent are correct.” The “ Contractor’s Liability Endorsement” states that, “In consideration of the agreements made in the application "herefor this insurance is extended to cover the liability of the assured to persons other than employes happening at the place or places described in the application herefor, a copy of which application is endorsed on the back hereof and is hereby made a part of this contract, it being expressly provided that this endorsement is issued subject to all the provisions, conditions and limits of the employer’s policy of which it forms a part.” We think the trial court did not err in holding that the statements contained in the applications were warranties; that the policy, the “ Employer’s Liability Contract,” the conditions thereto attached and the application of the assured therefor, the “ Contractor’s Liability Endorsement,” the conditions thereto attached and the application of the assured therefor are a part of the insurance contract between the parties; nor in holding that the plaintiff could not put the policy and contracts thereto attached in evidence without putting in evidence the copies of the applications therefor which were attached to said contracts. Treat v. Merchant’s Life Assn., 198 Ill. 431. It is said in the brief for plaintiff in error that: “The basis for the ruling of the court in directing a verdict for the defendant in this case was the following question and answer in the application : ‘Q. No explosives or chemicals used except as herein stated ? A. No.’ ” The contention for the plaintiff in error is that, as the question was in form negative, the answer “An” denied that no explosives were used and in effect affirmed that explosives, were used, under the rule of construction that two negatives make an affirmative. This contention cannot be maintained. In our language affirmative and negative questions are used without distinction. We can say equally, Can he read? or, Ocm he not read? Will you, take this? or, Will you not take this? In either' case, whether the question be in form negative or affirmative, an affirmative answer is an affirmation and a negative answer a denial. It being important to the insurer to know whether explosives were to be used by the assured a'nd the question being general whether explosives or chemicals were not used except as stated, the answer must be understood to apply to the future prosecution of the business. The warranty was promissory; was an agreement by the applicant that it would not thereafter use explosives or chemicals in the prosecution of its business. The warranty was not as to an existing fact or situation known to the insurer that rendered the contract void under its conditions, in which case the insurer, if it accepts the application and premium and issues the policy, is .estopped from availing itself of non-compliance with the conditions on the ground of fraud or injustice. The warranty looked to the future conduct of the applicant, and by its terms the assured undertook to perform the stipulation that in the prosecution of its business no explosives or chemicals should be used. The fact that the insurer had previous to the issuing of the policy in question been informed by the applicant that it might use dynamite in its business could not affect its promise not to use explosives or chemicals thereafter. The trial court therefore, we think, properly excluded the applications of the assured for the policy of which the policy in question xvas a renewal and other policies issued before the application for the present policy was made, all of which stated that dynamite might be used in demolishing one or more of the World’s Fair Buildings. We think that upon the evidence the Oircnit Court properly directed a verdict for the defendant, and the judgment of that court will be affirmed. Affirmed.